Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of compound of Example 2 of Table at page 65, namely

    PNG
    media_image1.png
    260
    303
    media_image1.png
    Greyscale
 as the elected compound of the formula () and pembrolizumab as the elected ABI is acknowledged. 

					Claim Status
Claims 1-13, 16, 19, 24, and 26-27 are pending and examined in accordance to the elected and/or expanded species. Claims 14, 15, 17-18, 20-23, 25 are canceled. 
The amendment filed on 11/19/2021 in response to the Non-Final office Action of 08/19/2021 is acknowledged and has been entered.


Expansion of Species
The elected species has not been found to be either anticipated or rendered obvious by prior art. During the course of examination, certain prior art that pertains to nonelected species, i.e.,

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 .

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 , and

    PNG
    media_image4.png
    202
    401
    media_image4.png
    Greyscale
were found, and in the interest of advancing prosecution of the application it has been applied to the appropriate claims below. In other words, the elected species are free of the art. The prior art search, however, has not be extended unnecessarily to cover all non-elected species, and the requirement for a species 

Priority
This application is a 371 National Phase Application of International Application No. PCT/US18/48995, filed August 3 1, 2018, which claims the benefit of U.S. Provisional Application No. 62/554,134, filed September 5, 2017. The effective US filing date is September 5, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2021 & 10/20/20 has been considered by the examiner.

Action Summary
Claims 1, 2, 5, are 7-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN
ACCESSION NUMBER: 2005:1015529 as evidenced by the translation version of CN1448420A,
which is the same as the cited STN ACCESSION NUMBER are withdrawn in light of the claim amendment. 
Claims 1, 2, 5, are 7-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pubchem, A25.787.421 are withdrawn in light of the claim amendment. 
Claims 1, 2, 5, 7-9, 10-13, 16, 19, 24, and 26-27 rejected under 35 U.S.C. 103 as being un-patentable over Sadineni et al. (US2016/0304607 A1) in view of Gizzi et al., Eur. J. Org. Chem. Pubchem, A25.787.421, dated 2016, and Kasraian et al., Pharm Dev Technol. 1999;4(4):475-80. Both Gizzi et al. and Pubchem are cited in the IDS) are withdrawn in light of the claim amendment. 
Objection to claims 3, 4, and 6 have been withdrawn in light of the claim amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/19/2021 have been considered but are moot because the new ground of rejection does not rely on the newly cited reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and  7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN ACCESSION NUMBER: 2017:1215621 as evidenced by Hermans et al., Anal. Chem. 2017, 89, 9159−9166 which is the same as the cited STN ACCESSION NUMBER.
STN ACCESSION NUMBER teaches 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

. This compound reads on the instant compound of Formula I

    PNG
    media_image5.png
    135
    315
    media_image5.png
    Greyscale
 wherein R2 is H, X is 

    PNG
    media_image6.png
    101
    119
    media_image6.png
    Greyscale
R1 is methyl, R3A and R3B together form an oxo. As evidenced by Hermans et al., n is 5. Therefore, when n is 5, the compound of the ACCESSION NUMBER: 2017:1215621 anticipates the instant claims. 

Claims 1, 2, 5, are 7-9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by STN
ACCESSION NUMBER: 2013:400660 as evidenced by the translation version of CN102964588,


    PNG
    media_image4.png
    202
    401
    media_image4.png
    Greyscale
n is 1. This compound reads on the instant compound of Formula I

    PNG
    media_image5.png
    135
    315
    media_image5.png
    Greyscale
 wherein R2 is H, X is 

    PNG
    media_image6.png
    101
    119
    media_image6.png
    Greyscale
R1 is methyl, R3A and R3B together form an oxo.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
s 1, 3, 4, 6, 8, 10-13, 16, 19, 24, and 26-27 are rejected under 35 U.S.C. 103 as being un-patentable over Sadineni et al. (US2016/0304607 A1) in view of Zhang et al., Journal of Applied Polymer Science, Vol. 110, 2432–2439 (2008).
	Sadineni et al. teaches a pharmaceutical composition comprising an X amount of a first antibody or an antigen-binding fragment thereof, which comprises an anti-PD-1 antibody or an antigen-binding fragment thereof, and a Y amount of a second antibody or an antigen-binding fragment thereof, wherein the ratio of the X amount to the Y amount is about 50:1 to about 1:50, see claim 1, as anti-cancer agent, see Abstract, wherein the anti-PD-1 antibody is nivolumab or pembrolizumab, see claim 3; wherein the anti-PD-1 antibody is nivolumab, see clam 4. Moreover, Sadineni et al. teaches the X amount of the first antibody or antigen binding fragment thereof is at least about 60 mg, about 80 mg, about 100 mg, about 120 mg, about 140 mg, about 160 mg, about 180 mg, about 200 mg, about 220 mg, about 240 mg, about 260 mg, about 280 mg, or about 300 mg, see claim 5. Sadineni et al. teaches the composition is formulated in a histidine buffer, the concentration of histidine being at least about 5 mM, about 10 mM, about 15 mM, about 20 mM, about 25 mM, about 30 mM, about 35 mM, about 40 mM, or about 50 mM, see claim 31. The composition comprises one or more additional components selected from the group consisting of: a bulking agent, a stabilizing agent, a chelating agent, a surfactant, a buffering agent, and any combination thereof, see claim 37. Sedineni et al. also teaches a surfactant is selected from the group consisting of polysorbate 80 (PS80), polysorbate 20 (PS20), and any combination thereof, see claim 41, at a concentration of 0.02%, see para [0167]. Sedineni et al. teaches the final concentration of first and second antibody is between about 1 mg/ml and about 300 mg/ml, see para [0185]. The claimed 100 
	Sedineni et al. does not teach 

    PNG
    media_image7.png
    307
    655
    media_image7.png
    Greyscale

 	 Zhang et al. teaches the use of synthetic amino acid ended heterotelechelic PEGs including 

    PNG
    media_image7.png
    307
    655
    media_image7.png
    Greyscale
 wherein n is 1-5 as drug deliver system, see Abstract and Scheme 21. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to modify the composition taught by Sedineni et al. by including the compound of Zhange to give Applicant’s claimed invention. One would have been motivated by the fact the compound of Zhang et al. is known to be used as a drug delivery. One would reasonably expect the addition of the compound taught by Zhang et al. to successfully deliver the anti-cancer agent taught by Sedineni et al.to effectively treat cancer. 


9 is rejected under 35 U.S.C. 103 as being un-patentable over Sadineni et al. (US2016/0304607 A1) in view of Zhang et al., Journal of Applied Polymer Science, Vol. 110, 2432–2439 (2008) as applied to claims 1, 3, 4, 6, 8, 10-13, 16, 19, 24, and 26-27 in further view of Sikalidis et al., Pathol. Oncol. Res. (2015) 21:9–17. 
	The teaching of Sadineni et al. and Zhang et al. has been discussed in the above 103 rejection.
	Sadineni et al. and Zhang et al collectively do no teach 

    PNG
    media_image8.png
    219
    279
    media_image8.png
    Greyscale
. However, Zhang et al. teaches the possibility of introducing an amino acid to the end of the PEG chains is of great interest can be applied to the syntheses of other amino acid ended heterotelechelic PEGs, see page 2439, left col, second para. 
	Sikalidis et al. teaches the Role for Cysteine, Glutamine, Phenylalanine, Tryptophan and Arginine in T-cell Function and Cancer, see Abstract. 
	It would have been prima facie obvious to one of ordinary skill in the art to modify the compound taught by Zhang et al. by substituting the phenylalanine moiety of the compound of Zhang et al. with the arginine taught by Sikalidis et al. to give Applicant’s claimed compound of claim 9. One would have been motivated to do so because Zhang et al. teaches pegylation of amino acids as drug delivery system can be applied to other amino acids in addition to glycine, proline, and phenylalanine, see Abstract and page 2439, left col, second para and also because .

 
Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628